     Case: 1:18-cv-00230 Document #: 36 Filed: 02/09/21 Page 1 of 1 PageID #:125




       UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINIOS

   CENTRAL LABORERS’ PENSION FUND, et al.,
             Plaintiff,
     vs.

   SAWCORE, INC.,                                      Case No. 18-CV-00230
   an Illinois corporation, and
   Mark Scott, individually,
                   Defendant.



                                  MEMORANDUM OF JUDGEMENT

On August 28, 2018, judgement was entered in this court in favor of the plaintiff Central Laborers

Pension Fund and against defendant Mark Scott whose address is 7100 W. Kennedy Dr., Peotone,

IL 60468, the outstanding amount of the judgment is $ 79,655.95.



                                             ENTERED:

                                                     February 9, 2021
                                             Dated: _________________




                                             Robert W. Gettleman
                                             U.S. District Court Judge
Daniel Kolodziej
GEORGES & SYNOWIECKI
Attorneys for Plaintiff
20 S. Clark St., Ste. 400
Chicago, IL 60603
(312) 861-0808
Firm I.D. No: 80218
E-Mail: dkolodziej@gs-law.com
